          Case 1:14-md-02543-JMF Document 8481 Filed 04/13/21 Page 1 of 13


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------------------x
IN RE:
                                                                                  14-MD-2543 (JMF)
GENERAL MOTORS LLC IGNITION SWITCH LITIGATION
                                                                                 OPINION AND ORDER
This Document Relates To:
Rothermel v. General Motors LLC, 17-CV-9353
-----------------------------------------------------------------------------x

JESSE M. FURMAN, United States District Judge:

        The present case — brought by Plaintiff Jordon Rothermel — is part of multidistrict

litigation (“MDL”) proceedings against General Motors LLC (“New GM”), general familiarity with

which is assumed, relating to alleged defects in the ignition switches and other features of certain

General Motors vehicles. In 2020, Rothermel settled with New GM and dismissed his claims with

prejudice. See ECF No. 62.1 James Zonas, who had previously represented Rothermel, then moved

to reopen the case and to enforce an attorney’s lien. See ECF Nos. 63, 64. In an earlier

Memorandum Opinion and Order, the Court granted those motions and directed Zonas to file an

accounting of his fees and expenses. See Rothermel v. Gen. Motors LLC (In re Gen. Motors LLC

Ignition Switch Litig.), Nos. 14-MD-2543 (JMF) et al., 2020 WL 3640006 (S.D.N.Y. July 6, 2020)

(ECF No. 86). He now seeks $17,270.00 in fees and $4,646.97 in expenses. See 14-MD-2543,

ECF No. 8078 (“Motion”), at 4. For various reasons, however, the Court concludes that his request

is largely devoid of merit: It includes hours and expenses for which he has already been

compensated and work that he either did not perform or performed unreasonably; and it overlooks

his multiple violations of his ethical responsibilities to Rothermel. Given these reasons, the Court

would be on firm ground awarding Zonas nothing. Exercising its broad discretion, however, the

Court awards him $3,052.50.



1
        Unless otherwise noted, citations are to the docket in 17-CV-9353 (JMF).
        Case 1:14-md-02543-JMF Document 8481 Filed 04/13/21 Page 2 of 13


                                         BACKGROUND

       Rothermel alleges that he suffered injuries in connection with a single-vehicle accident in

April 2016. See ECF No. 4-2 (“Compl.”), ¶ 8. Shortly after his accident, Rothermel retained

Zonas, on a contingency basis, to represent him in an action against the driver of the vehicle. See

Rothermel, 2020 WL 3640006, at *1. With Zonas’s aid, Rothermel settled his claims with the

driver. Id. Zonas was paid his share of Rothermel’s recovery, and he also withheld a portion of the

recovery in order to pay experts, as he and Rothermel had learned that Rothermel might also have a

viable claim against New GM on the basis of the alleged ignition switch defect. Id.; ECF No. 90-1

(“Jordon Rothermel Aff.”), ¶ 9; ECF No. 90-2 (“Chris Rothermel Aff.”), ¶ 14. Zonas did, in fact,

retain experts to examine the vehicle, and they prepared reports in or around May 2016. Rothermel,

2020 WL 3640006, at *1. Months passed with few updates on the case. In August 2017,

Rothermel discharged Zonas and retained a new attorney, T. Patton Youngblood. Id. at *1, 3.

       After taking over the case, Youngblood made repeated requests to Zonas for information

and documents about the case. Zonas did not respond and neglected to advise Youngblood that he

had retained a medical expert. ECF No. 90 (“Opp’n”), ¶¶ 5, 12; see also ECF Nos. 90-3, 90-5, 90-

7. On October 12, 2017, Youngblood and Zonas spoke by telephone, and Youngblood made clear

that he was “representing Rothermel in his claim against GM.” Rothermel, 2020 WL 3640006, at

*1 (cleaned up). In an email that Youngblood sent to Zonas after their telephone call, Youngblood

asked Zonas to forward various documents from Zonas’s case file. Id. On the same date, and

despite his termination, Zonas filed, on Rothermel’s behalf, the instant action against New GM in

Florida state court. See Compl. Neither Rothermel nor Youngblood can explain when or how they

first became aware of the lawsuit, but they must have known of it by October 25, 2017, when

Youngblood “had a phone conversation with an attorney for GM.” Rothermel, 2020 WL 3640006,

at *1 (cleaned up). Rothermel claims he was surprised when he learned that Zonas had filed claims

on his behalf. Id. On November 8, 2017, New GM removed Rothermel’s claims to federal court
                                                  2
        Case 1:14-md-02543-JMF Document 8481 Filed 04/13/21 Page 3 of 13


and, on November 29, 2017, they were transferred to this Court and consolidated in the MDL. See

ECF Nos. 1, 9.

       Bewilderingly, neither Rothermel nor Youngblood ever alerted the Court to the fact that an

attorney who no longer represented Rothermel had filed the claims on his behalf. Nor did they take

issue with the fact that Zonas was listed as attorney of record on the docket. In fact, following

transfer of the case to this Court, neither Youngblood nor Zonas filed much of anything at all.

Zonas never filed a motion to withdraw, but he did file a notice of charging lien on the MDL docket

on April 4, 2018, see 14-MD-2543, ECF No. 5324, and on Rothermel’s individual docket on

August 6, 2019, see ECF No. 53. Youngblood filed a motion to appear pro hac vice on the MDL

docket on June 13, 2019, see 14-MD-2543, ECF No. 6872, and he submitted a stipulation of

dismissal with prejudice of Rothermel’s claims, which the Court so-ordered on January 29, 2020,

see ECF No. 62. The next day, Zonas filed motions to reopen the case and to enforce the charging

lien. See ECF Nos. 63, 64.

       By Memorandum Opinion and Order entered on July 6, 2020, the Court granted Zonas’s

motion to enforce the charging lien and granted his motion to reopen the case for the sole purpose

of enforcing the lien. See Rothermel, 2020 WL 3640006, at *3. But the Court held that the

charging lien was valid only for work performed before August 11, 2017, the date on which the

Court found Zonas had been fired by Rothermel. See id. The Court ordered Zonas to file a detailed

accounting of the hours he had spent on Rothermel’s case against New GM and to propose a

reasonable hourly fee. See id. The Court cautioned that Zonas’s accounting must “not include time

spent litigating any claims against other defendants.” Id.

       Thereafter, Zonas filed the present “Motion to Determine Reasonableness of Attorney’s

Fees and Expenses.” He seeks attorney’s fees in the amount of $17,270.00 and expenses in the

amount of $4,646.97. See Motion 4. Rothermel opposes the motion, at least in part, arguing that it

reflects work that did not actually occur, work in connection with litigation against defendants other
                                                  3
         Case 1:14-md-02543-JMF Document 8481 Filed 04/13/21 Page 4 of 13


than New GM, hours that were not reasonably expended, and expenses for which Zonas was already

reimbursed. See Opp’n ¶¶ 4-12. New GM takes no position on the motion. ECF No. 89.

                                             DISCUSSION

       As the parties appear to agree, Florida law governs these requests. See Opp’n ¶ 11; 14-MD-

2543, ECF No. 8114 (“Reply”), ¶ 10; see also Menowitz v. Brown, 991 F.2d 36, 40 (2d Cir. 1993)

(per curiam) (noting that in multidistrict litigation, the transferee court “applies the substantive state

law . . . of the jurisdiction where the action was filed”). Under Florida law, the method used to

calculate a reasonable attorney’s fee varies depending on the kind of case involved. See Standard

Guar. Ins. Co. v. Quanstrom, 555 So.2d 828, 835 (Fla. 1990). In fee-shifting cases, for example,

Florida courts apply a “lodestar” method similar to the one frequently used under federal law. See,

e.g., Fla. Patient’s Comp. Fund v. Rowe, 472 So.2d 1145, 1150-52 (Fla. 1985). But when, as here,

a court assesses attorney’s fees due to the attorney by his own client, Florida law mandates a

different approach. See Searcy, Denney, Scarola, Barnhart & Shipley, P.A. v. Poletz, 652 So.2d

366, 368-69 (Fla. 1995). In such cases, courts look to “the totality of the circumstances surrounding

the professional relationship,” taking into account “the actual value of the services to the client.” Id.

at 369 (internal quotation marks omitted).

       More specifically, a court in such a case may consider “the time reasonably devoted to the

representation and a reasonable hourly rate,” as under the lodestar method. Id.; see Lackey v.

Bridgestone/Firestone, Inc., 855 So.2d 1186, 1189 (Fla. Dist. Ct. App. 2003) (“[A] trial court must

consider the amount of time the attorneys devoted to the representation and a reasonable hourly rate

as factors in computing an award, as well as the totality of the circumstances surrounding the

client/lawyer relationship in awarding fees.” (emphases added)). In doing so, the court may also

look to Florida’s professional conduct rules. See Searcy, 652 So.2d at 369. In addition, however, a

court is to consider any factors relevant to the professional relationship, including “the fee

agreement itself, the reason the attorney was discharged, actions taken by the attorney or client
                                                    4
         Case 1:14-md-02543-JMF Document 8481 Filed 04/13/21 Page 5 of 13


before or after discharge, and the benefit actually conferred on the client.” Id.; see also Frank J.

Pepper, Inc. v. Vining, 783 So.2d 1160, 1163 (Fla. Dist. Ct. App. 2001) (per curiam). The goal of

the inquiry is “to ensure that the award is fair to both the attorney and client.” Searcy, 652 So.2d at

369. “The determination as to which factors are relevant in a given case, the weight to be given

each factor and the ultimate determination as to the amount to be awarded are matters within the

sound discretion of the trial court.” Id.; see Hallowes v. Bedard, 877 So.2d 953, 957 (Fla. Dist. Ct.

App. 2004); Murphy ex rel. Murphy v. Centlivre, 850 So.2d 600, 602 (Fla. Dist. Ct. App. 2003).

       Applying these standards here, the Court concludes that Zonas should be awarded only a

small fraction of what he seeks because he has already been reimbursed for his expenses, because

he seeks fees for work that was not reasonably done (or done at all) or for which he has already

received payment, and because he did little to aid his client’s cause.

A. Expenses

       The Court begins with the request for expenses, as it can be swiftly rejected. Rothermel and

his father both swear under oath that they already paid for the claimed expenses from the funds

received in connection with the settlement of Rothermel’s claims against the driver. See Jordon

Rothermel Aff. ¶ 9; Chris Rothermel Aff. ¶ 14. Specifically, they assert that Zonas advised that he

was withholding $4,836.00 from the check he provided to them. Jordon Rothermel Aff. ¶ 9; Chris

Rothermel Aff. ¶ 14; see Rothermel, 2020 WL 3640006, at *1 (“Zonas was paid his share of

Rothermel’s recovery [from the settlement of his claims against the driver], and he also withheld a

portion of the recovery in order to pay experts . . . .” (emphasis added)).2 Zonas provides no




2
        It is not clear on the existing record why there is an approximately $200 discrepancy
between Zonas’s claimed expenses and the amount that he deducted from the settlement funds. The
discrepancy could perhaps have been explained if Zonas had provided Rothermel with a statement
detailing the expert fees, as required by Florida law. See RULES REGULATING THE FLORIDA BAR 4-
1.5(f)(1) (“On conclusion of a contingent fee matter, the lawyer must provide the client with a
written statement stating the outcome of the matter and, if there is a recovery, showing the
                                                   5
        Case 1:14-md-02543-JMF Document 8481 Filed 04/13/21 Page 6 of 13


evidence to the contrary. That is enough to reject Zonas’s request, but two of the expenses for

which he seeks reimbursement raise even more significant concerns. First, Zonas seeks

reimbursement for a medical expert despite having never forwarded any of the relevant information

to Youngblood; in fact, Youngblood did not even know of this expert’s existence until seeing her

name on Zonas’s accounting. Opp’n ¶ 12. That raises doubts about whether Zonas incurred the

expense; and to the extent he did, it undermines any claim that Rothermel benefited from it.

Second, and even more troubling, Zonas is effectively seeking to triple-bill for the expert expenses

incurred for ORC International: Although he already received reimbursement for those expenses

from the first settlement, he apparently hasn’t even paid them himself; instead, he has instructed

ORC International to collect its fee from Youngblood. Id. ¶¶ 13, 15. The bottom line is that Zonas

is not entitled to any additional reimbursement for expenses.

B. Attorney’s Fees

       Zonas’s request for attorney’s fees requires a bit more discussion, but it too is troubling in a

variety of ways. Zonas seeks to recover for 46.6 attorney hours and 12.0 law clerk hours. See

Motion 6; Motion, Ex. A (“Accounting”). But there is reason to doubt that he actually devoted

many of those hours to representation of Rothermel and, to the extent he did, many were

unreasonable. Moreover, contrary to the Court’s prior Order, Zonas’s accounting includes many

hours attributable to litigation against defendants other than New GM.3




remittance to the client and the method of its determination.”). But he did not. See Opp’n ¶ 11;
Jordon Rothermel Aff. ¶ 9; Chris Rothermel Aff. ¶ 9.
3
       The Court assumes without deciding that Zonas’s proposed hourly rates — $350 for him and
$80 for his law clerk — are reasonable. See Accounting. (Rothermel and Youngblood do “not take
issue with” Zonas’s proposed hourly rates. Opp’n ¶ 3. New GM takes no position on the matter.
See ECF No. 89.)

                                                   6
         Case 1:14-md-02543-JMF Document 8481 Filed 04/13/21 Page 7 of 13


   1. The Reasonableness of Zonas’s Claimed Hours

       First, as Rothermel argues, some of the work Zonas alleges did not — indeed, could not

have — happened. Opp’n ¶¶ 6-7. For instance, Zonas claims 5.2 hours relating to the negotiation

and review of settlement offers with New GM. Accounting 1-2. Rothermel objects that these hours

could not have happened because the purported offers did not exist. Opp’n ¶¶ 6, 8-9. Rothermel

avers that he heard of only one offer from New GM when, in July 2017, Zonas mentioned it in

passing. See Jordon Rothermel Aff. ¶¶ 5-6; see also Chris Rothermel Aff. ¶¶ 10-12. But he never

saw this (or any other offer) in writing, and he and Zonas had no other discussions of settlement

offers or demand letters. Jordon Rothermel Aff. ¶¶ 5-6. Rothermel also presents emails from

various firms representing New GM, all of which state that no offers were made by New GM to

Zonas at all. See ECF Nos. 90-4, 90-6. Finally, he presents an April 2019 email from Youngblood

to Zonas asking for details about the one alleged offer that had been communicated to Rothermel

and claims that Zonas never responded to this email. See Opp’n ¶ 8; ECF No. 90-5. Zonas offers

no contradictory evidence.

       Given this record, the Court finds that Zonas did not actually expend the hours that he

claims on Rothermel’s case. If Zonas spent so much time “[r]eview[ing]” New GM’s purported

offers and “[p]repar[ing]” his own counteroffers, as he claims, Accounting 1, one would assume he

could submit documentary proof; but he has not, see Jordon Rothermel Aff. ¶ 6 (affirming that he

was not aware of any counteroffers made by Zonas to New GM); accord Chris Rothermel Aff. ¶ 12.

At best, Zonas violated his ethical duty to “promptly inform” Rothermel about the “substance” of

all settlement offers. See RULES REGULATING THE FLORIDA BAR 4-1.4 cmt. (“[A] lawyer who

receives from opposing counsel an offer of settlement in a civil controversy . . . must promptly

inform the client of its substance . . . .”). If so, then the hours that Zonas claims were not reasonably

expended. See, e.g., Afrazeh v. Miami Elevator Co. of Am., 769 So.2d 399, 403 (Fla. Dist. Ct. App.

2000) (per curiam) (noting that “the trial court may consider whether [an attorney] committed any
                                                   7
           Case 1:14-md-02543-JMF Document 8481 Filed 04/13/21 Page 8 of 13


violations of the Rules Regulating the Florida Bar in entering any order” calculating fees); cf.

Spence, Payne, Masington & Grossman, P.A. v. Philip M. Gerson, P.A., 483 So.2d 775, 778 (Fla.

Dist. Ct. App. 1986) (refusing to award attorney’s fees in quantum meruit where an attorney had

violated Florida’s solicitation statute because to award fees in such a situation “would be to

condemn unlawful conduct on the law side of the court and approve the same unlawful conduct on

the equity side of the court”); Jackson v. Griffith, 421 So.2d 677, 677-78 (Fla. Dist. Ct. App. 1982)

(“Certainly, an attorney displaying conduct sufficient to void an agreement in law should not be

allowed to profit from his blatantly unprofessional conduct in equity.”).

          Zonas also claims that he spent 9.6 hours inspecting the vehicle, reviewing the vehicle’s

recall notice, and meeting with Rothermel at Zonas’s office. See Accounting 1-3; see also Reply ¶

4. But Chris Rothermel affirms that he was present for the vehicle inspection and that Zonas was

not. See Chris Rothermel Aff. ¶ 5. Similarly, while Zonas claims 1.5 hours for a meeting he

allegedly had with Rothermel, Rothermel says no such meeting occurred. Compare Accounting 1,

with Jordon Rothermel Aff. ¶¶ 4, 7. And finally, Zonas claims 3.6 hours for reviewing the vehicle

“recall notice and application.” Accounting 3. Chris Rothermel, however, explains that he

informed Zonas of the recall after doing his own research on the issue, which took only about ten to

fifteen minutes. See Chris Rothermel Aff. ¶ 7. Chris Rothermel also notes that he was never told

about any “application” and is not sure what application there could have been as “there was no

longer anything to repair — the vehicle was a total loss.” Id. Notably, as with the alleged

settlement negotiations, Zonas does not offer any evidence on this point beyond his accounting to

counter the Rothermels’ sworn statements. Given this lack of countervailing evidence, Zonas has

not met his burden of showing that these hours were reasonably expended working on the New GM

matter.

          Next, the Court declines to credit Zonas’s entry for 6.5 attorney hours on November 10,

2016, which reads as follows: “Reviewed case and special damages. Discuss these with Client.
                                                    8
         Case 1:14-md-02543-JMF Document 8481 Filed 04/13/21 Page 9 of 13


Discussed value of case with JR, case valued at $500,000. Must be careful about Patton

Youngblood being a conflict of interes [sic].” Accounting 1. The reference to a conflict with

Patton Youngblood, Rothermel’s current counsel of record, is puzzling on its face. But making

matters (far) more puzzling, and worse, Rothermel (and, by extension, Zonas) did not even meet

Youngblood until nine months later, in August 2017. See Opp’n ¶ 6; Jordon Rothermel Aff. ¶ 8.

Zonas asserts in his reply that this entry was meant to refer to James Patton, the driver of the

vehicle, not to Patton Youngblood, Rothermel’s current counsel. Reply ¶ 11. But that explanation

makes little sense and the Court is not prepared to credit it.

       Finally, Zonas flagrantly failed to adhere to the Court’s direction in its July 6, 2020

Memorandum Opinion and Order to omit “time spent litigating any claims against” defendants

other than New GM. Rothermel, 2020 WL 3640006, at *3. In particular, Zonas’s accounting

includes fourteen entries, totaling 10.6 hours, for activities such as sending letters to or

communicating by telephone with State Farm, one of the insurers involved in the claims against the

driver of the vehicle. See, e.g., Accounting 2 (“Telephone call with Cynthia Cook at State Farm

regarding JR claim.”); id. at 3 (“Review offer from State Farm with JR.”); see also Opp’n ¶ 4. Such

work is not compensable in this case as it provided no value to Rothermel in connection with his

claims against New GM. Moreover, Zonas was already compensated for it — through the

contingency fee award that he received in connection with the earlier settlement. In other words,

once again, Zonas is seeking to double-bill — to collect fees for work that has already been paid.

   2. Other Relevant Circumstances

       For these reasons, the Court declines to credit twenty-two of Zonas’s time entries, totaling

31.9 attorney hours. That leaves 14.7 attorney hours and 12.0 law clerk hours, which — assuming

Zonas’s proposed rates were reasonable — would yield a lodestar of $6,105.00. As Zonas

emphasizes, however, the determination of reasonable rates and reasonable hours is only the starting

point under Florida law in cases such as this. See Reply 4-5. Ultimately, the Court “must consider
                                                    9
        Case 1:14-md-02543-JMF Document 8481 Filed 04/13/21 Page 10 of 13


‘the totality of the circumstances surrounding the professional relationship’ in computing the

reasonable value of the services rendered.” Morgan & Morgan P.A. v. Guardianship of McKean,

60 So.3d 575, 577 (Fla. Dist. Ct. App. 2011) (quoting Rosenberg v. Levin, 409 So.2d 1016, 1022

(Fla. 1982)). The problem for Zonas is that considering the totality of other relevant circumstances

does not strengthen his claim to fees; it weakens his claim considerably.

       First, Zonas’s behavior both before and after his discharge by Rothermel counsels against a

fee award. See Searcy, 652 So.2d at 369 (noting the relevance of “actions taken by the attorney or

client before or after discharge” in the quantum meruit fee calculation). Before discharge, Zonas

failed to provide written statements of the breakdown of the settlement with the driver (which,

among other things, would have enabled Rothermel to evaluate whether and to what extent Zonas is

seeking to double-collect here) and he failed to keep his client abreast of developments in the case;

indeed, he appeared to take few actions to advance Rothermel’s case. See Jordon Rothermel Aff. ¶¶

5-6; Chris Rothermel Aff. ¶¶ 10-12. Rothermel discharged Zonas based on the months that passed

between any updates on the case and based on Zonas’s pressure to settle for an amount that he felt

was far too low. See Jordon Rothermel Aff. ¶ 7; Chris Rothermel Aff. ¶¶ 12-13; Searcy, 652 So.2d

at 369 (noting the relevance of “the reason the attorney was discharged” in the quantum meruit fee

calculation). Even more disturbingly, Zonas filed this lawsuit against New GM after Rothermel had

discharged him — and making matters worse, neglected to even tell Rothermel about the filing.

Rothermel, 2020 WL 3640006, at *1-3. This is in direct violation of Florida’s rules of professional

conduct. See RULES REGULATING THE FLORIDA BAR 4-1.6 (“[A] lawyer shall not represent a client

or, where representation has commenced, shall withdraw from the representation of a client if . . .

the lawyer is discharged.”); see also Afrazeh, 769 So.2d at 402-03 (considering violations of the

Rules Regulating the Florida Bar in calculating a fee award).

       Second, the record does not support Zonas’s assertions that he “did essentially all the work”

and that his efforts were “significant and crucial to the settlement” with New GM. Reply 5. Indeed,
                                                  10
        Case 1:14-md-02543-JMF Document 8481 Filed 04/13/21 Page 11 of 13


the evidence suggests that whatever work Zonas did put into the matter was largely withheld from

Youngblood and played no direct role in the settlement with New GM. For example, when

Youngblood was preparing responses to discovery requests, he emailed Zonas asking for

Rothermel’s medical bills. See ECF No. 90-3; Opp’n ¶ 5. Zonas replied that he “may have to go[

]to storage” but never ultimately provided any medical bills. See ECF No. 90-3; Opp’n ¶ 5.

Similarly, as noted above, at least one expert report commissioned by Zonas was withheld from

Youngblood. See Opp’n ¶ 12; ECF Nos. 90-7, 90-8. In fact, Youngblood was not even aware of

the existence of relevant expert until seeing her name on Zonas’s accounting. Opp’n ¶ 12. And as

noted, although Zonas claims to have spent significant time negotiating settlement offers with New

GM, these offers either never actually occurred or were never adequately communicated to

Rothermel or Youngblood. These actions hindered, rather than helped, Rothermel’s cause. See,

e.g., Searcy, 652 So.2d at 369 n.5 (“[T]he trial court’s finding that [the original attorneys] refused to

give the [client’s] file to the successor firm may affect the value of the services rendered to the

client.”); see also, e.g., Law Offices of Theodore Goldberg v. Fazio, Dawson, DiSalvo, Cannon,

Abers & Podrecca, 659 So.2d 1200, 1201 (Fla. Dist. Ct. App. 1995) (“[I]n fixing the quantum

meruit amount, the trial court should consider that some aspects of [counsel’s] handling of the case

may have actually disadvantaged the clients.”).

       In light of these considerations, the Court would be on firm ground reducing Zonas’s fee

award to zero. See, e.g., Spence, 483 So.2d at 778 (refusing to grant quantum meruit recovery for

an attorney where the attorney had violated Florida’s solicitation statute); Jackson, 421 So.2d at

677-78 (denying a quantum meruit award on the ground that an attorney “should not be allowed to

profit from his blatantly unprofessional conduct” where the conduct would be sufficient to void an

agreement in law); see also Heller v. Emanuel (In re Emanuel), 450 B.R. 1, 7 (S.D.N.Y. 2011)

(upholding a fee calculation of zero dollars when the attorney “failed to prove that he had conferred

a benefit” on, and instead harmed, the client “by failing to turn over his files, which made the task
                                                   11
        Case 1:14-md-02543-JMF Document 8481 Filed 04/13/21 Page 12 of 13


of successor counsel more difficult”), aff’d, 460 F. App’x 48 (2d Cir. 2012) (summary order);

Murphy, 850 So.2d at 602-03 (admonishing a lower court for granting an excessive award by

focusing too much on the “results obtained” by the client and not enough on other considerations

like the attorney’s inadequate cooperation and failure to inform the client about settlement offers).

Nevertheless, as an exercise of its broad discretion, and in view of the fact that Zonas undoubtedly

provided some benefit to Rothermel — by providing some relevant documents and information and,

most notably, by locating and retaining the experts whose reports Zonas did provide to Youngblood,

see Opp’n ¶ 5 — the Court will grant Zonas half of the lodestar figure above, or $3,052.50.

                                          CONCLUSION

       For the foregoing reasons, the Court awards Zonas $3,052.50 in attorney’s fees and zero in

expenses. The Court acknowledges that that is a significant reduction from what Zonas sought. But

given the totality of the circumstances, Zonas should consider himself lucky to get anything.

Moreover, contrary to Zonas’s contentions, see Reply 3-5, the fact that Youngblood’s representation

of Rothermel also fell short does not call for a different result. To be sure, Youngblood’s

representation left much to be desired: He filed little on Rothermel’s behalf, never took issue with

the fact that Zonas was listed as attorney of record despite having been fired, and was generally

poorly informed about the proceedings. But the Court will not reward one subpar lawyer merely

because his client replaces him with another subpar lawyer.

       One final housekeeping matter remains. When Zonas initially filed his motion on July 1,

2020, he included documentation that appeared to contain confidential settlement information. See

14-MD-2543, ECF No. 8049. Accordingly, the Court directed the Clerk of Court to restrict viewing

access for the docket entry to counsel for New GM and Rothermel and directed the parties to confer

and file proposed redactions on both 14-MD-2543 and 17-CV-9353. ECF No. 87. On July 31,

2020, Zonas filed a redacted copy of his motion (albeit only on 14-MD-2543, notwithstanding the

Court’s instruction) and did so under restricted viewing access (notwithstanding the redactions of
                                                  12
        Case 1:14-md-02543-JMF Document 8481 Filed 04/13/21 Page 13 of 13


confidential information). That same day, New GM filed its proposed redactions, ECF No. 88-1,

noting that “counsel for New GM sent its proposed redactions to current and former counsel for

Jordon Rothermel in an attempt to confer regarding the needed redactions, but received no

response.” ECF No. 88, at 1. In any event, the redactions included in Zonas’s filing at 14-MD-

2543, ECF No. 8078 conform to those proposed by New GM at ECF No. 88-1. In light of the

Second Circuit’s recognition of the interest in preserving the confidentiality of settlement-related

communications, see, e.g., Gambale v. Deutsche Bank AG, 377 F.3d 133, 143 (2d Cir. 2004), the

Court approves the proposed limited redactions on a permanent basis. Accordingly, 14-MD-2543,

ECF No. 8078 (which contains redactions of the confidential information) should be unsealed.

       The Clerk of Court is directed to remove viewing restrictions on 14-MD-2543, ECF No.

8078; to terminate 14-MD-2543, ECF No. 8049 and 14-MD-2543, ECF No. 8078; and to close 17-

CV-9353.


       SO ORDERED.

Dated: April 13, 2021                              __________________________________
       New York, New York                                   JESSE M. FURMAN
                                                          United States District Judge




                                                  13
